Dear Secretary Carnahan:
This office received your letter of June 18, 2009, submitting a proposed summary statement prepared under § 116.160, RSMo, for House Joint Resolution No. 15 relating to property tax exemption. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to require that all real property used as a homestead by Missouri citizens who are former prisoners of war and have a total service-connected disability be exempt from property taxes?
Pursuant to § 116.160, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the joint resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
                                                         _________________ CHRIS KOSTER Attorney General *Page 1